     Case 1:20-cv-01151-AWI-EPG Document 3 Filed 08/19/20 Page 1 of 2

 1

 2

 3

 4

 5

 6

 7

 8                                UNITED STATES DISTRICT COURT
 9                               EASTERN DISTRICT OF CALIFORNIA
10

11    ISABEL VALDEZ VELA ,                                 Case No. 1:20-cv-01151-AWI-EPG
12                        Plaintiff,                       ORDER GRANTING MOTION TO
                                                           PROCEED IN FORMA PAUPERIS
13                   v.
                                                           (ECF No. 2)
14
      CITY OF PORTERVILLE , et al.,
15
                          Defendants.
16

17

18

19          Plaintiff, Isavel Valdez Vela, is proceeding pro se in this action. (ECF No. 1.) On August

20   17, 2020, Plaintiff submitted an application to proceed in forma pauperis. (ECF No. 2.) Plaintiff

21   has made the requisite showing under 28 U.S.C. § 1915(a). Accordingly, her application to

22   proceed in forma pauperis is GRANTED.

23          As to the status of the complaint, Plaintiff is advised that pursuant to 28 U.S.C. §

24   1915(e)(2), the Court must conduct an initial review of a pro se complaint filed in forma pauperis

25   to determine whether it is legally sufficient under the applicable pleading standards. The Court

26   must dismiss a complaint, or portion thereof, if the Court determines that the complaint is legally

27   frivolous or malicious, fails to state a claim upon which relief may be granted, or seeks monetary

28   relief from a defendant who is immune from such relief. 28 U.S.C. § 1915(e)(2). If the Court

                                                       1
     Case 1:20-cv-01151-AWI-EPG Document 3 Filed 08/19/20 Page 2 of 2

 1   determines that the complaint fails to state a claim, leave to amend may be granted to the extent

 2   that the deficiencies in the complaint can be cured by amendment. The complaint will be screened

 3   in due course and Plaintiff will be served with the resulting order.

 4
     IT IS SO ORDERED.
 5

 6      Dated:     August 19, 2020                              /s/
 7                                                      UNITED STATES MAGISTRATE JUDGE

 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                        2
